Case 1:18-cv-00477-LEK-RT Document 108-1 Filed 09/06/19 Page 1 of 3   PageID #:
                                    1608


 ACLU OF HAWAII FOUNDATION                  Case No. 1:18-cv-00477-LEK-RT

 Mateo Caballero            #10081          [CIVIL RIGHTS ACTION]
 Jongwook “Wookie” Kim      #11020
 P.O. Box 3410                              [CLASS ACTION]
 Honolulu, Hawaii 96801
 Telephone: (808) 522-5908
 Facsimile: (808) 522-5909
 E-mail:    mcaballero@acluhawaii.org
            wkim@acluhawaii.org

 LEGAL AID AT WORK

 Elizabeth Kristen, pro hac vice
 J. Cacilia Kim, pro hac vice
 Kim Turner, pro hac vice
 180 Montgomery Street, Suite 600
 San Francisco, CA 94104
 Telephone: (415) 864-8848
 Facsimile: (415) 593-0096
 E-mail:      ekristen@legalaidatwork.org
              ckim@legalaidatwork.org
              kturner@legalaidatwork.org

 SIMPSON THACHER & BARTLETT LLP

 Jayma M. Meyer, pro hac vice
 425 Lexington Avenue
 New York, NY 10017
 Telephone: (212) 455-3935
 Facsimile: (212) 455-2502
 E-mail:     jmeyer@stblaw.com

 Harrison J. Frahn IV, pro hac vice
 Wyatt A. Honse, pro hac vice
 2475 Hanover Street
 Palo Alto, California 94304
 Telephone: (650) 251-5000
 Facsimile: (650) 251-5002
 E-mail:      hfrahn@stblaw.com
              wyatt.honse@stblaw.com

 Attorneys for Plaintiffs
Case 1:18-cv-00477-LEK-RT Document 108-1 Filed 09/06/19 Page 2 of 3        PageID #:
                                    1609


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


                                               Case No. 1:18-cv-00477-LEK-RT
  A.B. and A.M.B., by their parents and
  next friends, C.B. and D.B., and T.T.,
                                               [CIVIL RIGHTS ACTION]
  by her parents and next friends, K.T.
  and S.T.,
                                               CERTIFICATE OF SERVICE
                      Plaintiffs,
                                               [CLASS ACTION]
               vs.

  HAWAII STATE DEPARTMENT OF
  EDUCATION and OAHU
  INTERSCHOLASTIC
  ASSOCIATION,
                      Defendants.



                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on September 6, 2019, a true and

 correct copy of the foregoing documents were duly served upon the following

 parties in the following manner:

 John M. Cregor                                  By CM/ECF
 Office of the Attorney General-Hawaiʻi
 Civil Rights Litigation
 425 Queen Street
 Honolulu, Hawaii 96813
 john.m.cregor@hawaii.gov
 Attorney for Defendant Hawaii State Department of Education



                                           1
Case 1:18-cv-00477-LEK-RT Document 108-1 Filed 09/06/19 Page 3 of 3   PageID #:
                                    1610


 Lyle S. Hosoda                                   By CM/ECF
 Hosoda & Bonner, LLLC
 Three Waterfront Plaza, Suite 499
 500 Ala Moana Boulevard
 Honolulu, Hawaii 96813
 lsh@hosodalaw.com
 Attorney for Defendant Oahu Interscholastic Association

                        DATED: Honolulu, Hawaii, September 6, 2019.

                                    Respectfully submitted,

                                    /s/ Mateo Caballero
                                    Mateo Caballero
                                    Jongwook “Wookie” Kim
                                    ACLU OF HAWAII FOUNDATION

                                    Elizabeth Kristen
                                    J. Cacilia Kim
                                    Kim Turner
                                    LEGAL AID AT WORK

                                    Jayma M. Meyer
                                    Harrison J. Frahn, IV
                                    Wyatt A. Honse
                                    SIMPSON THACHER & BARTLETT LLP

                                    Attorneys for Plaintiffs




                                      2
